DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Continued Examination Under 37 CFR 1.114

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 11, 2022 has been entered.

3.    	The Amendment filed July 11 2022 has been entered.  Claims 20, 30-32, and 37 have been amended.  Claims 1-19, and 22-23 have been cancelled.  Claims 20-21, and 24-39 are pending in the application.  The Double Patenting rejections being maintained.

                                                Double Patenting

4.	The nonstatutory double patenting rejection is based on a judicially created 5doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
 
5.	Claims 20-22, 24-26, 29-32, and 35-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 8, 11, and 17 of U.S. Patent No. 10679599 (hereafter the “‘599 patent”).  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 20, 24-26, and 29-31 of the current Application (16/866674) are broader in scope to claims 1-4, 6, 8, and 11  of U.S. Patent No. 10679599, granted to Cenci et al. with obvious wording variations of method and apparatus claims in view of Lester et al. U.S. Patent Application 5353307 (hereinafter, “Lester”, previously cited).

	It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex Parte Raine, 168 USPQ 375 (bd. App. 1969); therefore omission of a reference element whose function is not needed would be obvious to one skilled in the art. 

	Regarding claim 20, Claim 20 of the instant application is broader or an otherwise obvious variant of Claims 1-3, 11, and 17 of the ‘599 patent by: omitting limitation module, moving limitations related to aspects of the Kalman smoother to dependent claims (e.g., Claim 36); by including dependent Claims 2 (photoplethysmographic information), 3 (accelerometer information), 17 (even number and thus N/2) of the ‘599 patent.
	However, Claims 1-3, 11, and 17 of the ‘599 patent does not explicitly disclose introducing a delay of the fixed lag Kalman smoother between the output signal and the reference signal; tune one or more aspects of the fixed lag Kalman smoother based on the output signal being tune one or more aspects of the fixed lag Kalman smoother based on the output signal by modifying an order of the fixed lag Kalman smoother such that the delay introduced between the output signal and the reference signal changes.
	Lester teaches automatic simulcast alignment (see Title) in which at the beginning of each of the data packets of FIG. 4 the adaptive filter 54 is initialized with an estimate of the CIR. This estimate is preferably obtained using a complex fast Kalman algorithm (CFKA) that operates over a known sequence of symbols (see Fig. 4, col. 8, lines 43-45, see Lester).  An error generating node 82 subtracts the detector 26 input signal from the output signal and generates an error signal that is provided to both the Complex Fast Kalman Algorithm block 78 and also to a Delay Spread Estimator 84 (see Fig. 7, col. 13, lines 2-8, see Lester).  The lattice predictor portion is comprised of (M=N1-N2) scalar stages 92 (FIG. 10c) followed by (N.sub.2 -1) two-dimensional stages 94 (FIG. 10b), col. 18, lines 22-25, see Lester) including one delay tap (see delay tap Z-1 in Figs. 10b, 10c of Lester).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the automatic simulcast alignment taught by Lester with Claims 1-3, 11, and 17 of the ‘599 patent such that to obtain introducing a delay of the fixed lag Kalman smoother between the output signal and the reference signal; tune one or more aspects of the fixed lag Kalman smoother based on the output signal being tune one or more aspects of the fixed lag Kalman smoother based on the output signal by modifying an order of the fixed lag Kalman smoother such that the delay introduced between the output signal and the reference signal changes as claimed in order to provide improved bit error rate (BER) performance or provides for a same BER performance but with a lower SNR, as suggested by Lester in column 22, lines 35-37.

	Regarding claim 21, Claims 1-3, 11, and 17 of the ‘599 patent in view of Lester teaches the apparatus of claim 20. Claims 1, and 11 of the ‘599 patent in view of Lester, as modified, teaches wherein the fixed lag Kalman smoother introduces a delay between the output signal and the reference signal such that the estimate of the source noise component is delayed from the reference signal (at the beginning of each of the data packets of FIG. 4 the adaptive filter 54 is initialized with an estimate of the CIR. This estimate is preferably obtained using a complex fast Kalman algorithm (CFKA) that operates over a known sequence of symbols (see Fig. 4, col. 8, lines 43-45, see Lester).  An error generating node 82 subtracts the detector 26 input signal from the output signal and generates an error signal that is provided to both the Complex Fast Kalman Algorithm block 78 and also to a Delay Spread Estimator 84 (see Fig. 7, col. 13, lines 2-8, see Lester)). 

	Regarding claim 24, modify the state noise covariance is as found in claims 1, 4 and 11 of the ‘599 patent.

	Regarding claim 25, see claims 1, 4, and 11 of the ‘599 patent.

	Regarding claim 26, see claims 1, 6, and 11 of the ‘599 patent.

	Regarding claim 29, see claims 1, 8 (subtracting the estimate of the source noise), and 11 of the ‘599 patent.

	Regarding claim 30, see claims 1, 2 (photoplethysmographic sensor), and 11 of the ‘599 patent.

	Regarding claim 31, see claims 1, 3 (accelerometer), and 11 of the ‘599 patent.

	Regarding claim 32, Claim 32 of the instant application is broader or an otherwise obvious variant of Claims 1-3, 11, and 17 of the ‘599 patent by omitting limitation module, moving limitations related to aspects of the Kalman smoother to dependent claims (e.g., Claim 36); by including dependent Claims 2 (photoplethysmographic information), 3 (accelerometer information), 17 (even number) of the ‘599 patent.  
However, Claims 1-3, 11, and 17 of the ‘378 patent does not explicitly disclose the output signal being delayed from the reference signal by half the order of the fixed lag Kalman smoother. 
	Lester teaches automatic simulcast alignment (see Title) in which at the beginning of each of the data packets of FIG. 4 the adaptive filter 54 is initialized with an estimate of the CIR. This estimate is preferably obtained using a complex fast Kalman algorithm (CFKA) that operates over a known sequence of symbols (see Fig. 4, col. 8, lines 43-45, see Lester).  An error generating node 82 subtracts the detector 26 input signal from the output signal and generates an error signal that is provided to both the Complex Fast Kalman Algorithm block 78 and also to a Delay Spread Estimator 84 (see Fig. 7, col. 13, lines 2-8, see Lester).  The lattice predictor portion is comprised of (M=N1-N2) scalar stages 92 (FIG. 10c) followed by (N.sub.2 -1) two-dimensional stages 94 (FIG. 10b), col. 18, lines 22-25, see Lester) including one delay tap (see one delay tap Z-1 in Figs. 10b, 10c and two delay taps in Fig. 10a of Lester).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the automatic simulcast alignment taught by Lester with Claims 1-3, 11, and 17 of the ‘599 patent such that to obtain the output signal being delayed from the reference signal by half the order of the fixed lag Kalman smoother as claimed in order to provide improved bit error rate (BER) performance or provides for a same BER performance but with a lower SNR, as suggested by Lester in column 22, lines 35-37.

	Regarding claim 35, see claims 1-3, 8 (subtracting the estimate of the source noise), 11, and 17 of the ‘378 patent

	Regarding claim 36, see Claims 1-3, 11, and 17 of the ‘599 patent.

6.	Claim 27 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-3, 11, and 17 of U.S. Patent No. 10679599 (hereafter the “‘599 patent”) in view of Lester et al. U.S. Patent Application 5353307 (hereinafter, “Lester”) in view of Glazunova “Forecasting Power System State Variables on the Basis of Dynamic State Estimation and Artificial Neural Networks”, IEEE Region 8 SIBIRCON-2010, Irkutsk Listvyanka, Russia, July 11-15, 2010 (cited by Applicant); previously cited.

	Regarding claim 27, Claims 1-3, 11, and 17 of the ‘599 patent in view of Lester teaches the apparatus of claim 20.
	However, Claims 1-3, 11, and 17 of the ‘599 patent in view of Lester does not explicitly disclose generating the estimate of the source noise component being generating the estimate of the source noise component based on the state vector estimate or the tap weight estimate.
	Glazunova teaches forecasting power system state variables on the basis of dynamic state estimation and artificial neural networks (see Title) in which in dynamic state estimation the covariance matrices of dynamic noise and accuracy of estimates of state vector components are calculated by the recurrence relations (see page 471, right column, last paragraph, see Glazunova).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the forecasting power system state variables on the basis of dynamic state estimation and artificial neural networks taught by Glazunova with Claims 1-3, 11, and 17 of the ‘599 in view of Lester patent such that to obtain generating the estimate of the source noise component being generating the estimate of the source noise component based on the state vector estimate or the tap weight estimate as claimed in order the control actions can be timely performed provided there is a forecast of the coming state, as suggested by Glazunova  in page 470, left column second paragraph.

Regarding claim 33, Claims 1-3, 11, and 17 of the ‘599 patent in view of Lester teaches apparatus of claim 32.  
	However, Claims 1-3, 11, and 17 of the ‘599 in view of Lester does not explicitly disclose generating the estimate of the source noise component based on the state vector estimate or the tap weight estimate.
	Glazunova teaches forecasting power system state variables on the basis of dynamic state estimation and artificial neural networks (see Title) in which in dynamic state estimation the covariance matrices of dynamic noise and accuracy of estimates of state vector components are calculated by the recurrence relations (see page 471, right column, last paragraph, see Glazunova).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the forecasting power system state variables on the basis of dynamic state estimation and artificial neural networks taught by Glazunova with Claims 1-3, 11, and 17 of the ‘599 patent such that to obtain generating the estimate of the source noise component based on the state vector estimate or the tap weight estimate as claimed in order the control actions can be timely performed provided there is a forecast of the coming state, as suggested by Glazunova  in page 470, left column second paragraph.

7.	Claims 28, and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-3, 11, and 17 of U.S. Patent No. 10679599 (hereafter the “‘599 patent”) in view of Lester et al. U.S. Patent Application 5353307 (hereinafter, “Lester”) in view of Glazunova “Forecasting Power System State Variables on the Basis of Dynamic State Estimation and Artificial Neural Networks”, IEEE Region 8 SIBIRCON-2010, Irkutsk Listvyanka, Russia, July 11-15, 2010 (cited by Applicant), and further in view of Akopian U.S. Patent 6573799; previously cited.

	Regarding claim 28, Claims 1-3, 11, and 17 of the ‘599 patent in view of Lester et al. U.S. Patent Application 5353307 (hereinafter, “Lester”) teaches the apparatus of claim 20.  Claims 1, and 11 of the ‘599 patent in view of Lester et al. U.S. Patent Application 5353307 (hereinafter, “Lester”) teaches wherein the processor is configured to process the reference signal to generate the estimate of the source noise.
However, Claims 1-3, 11, and 17 of the ‘599 patent in view of Lester et al. U.S. Patent Application 5353307 (hereinafter, “Lester”) does not explicitly disclose a state vector estimate.
	Glazunova teaches forecasting power system state variables on the basis of dynamic state estimation and artificial neural networks (see Title) in which in dynamic state estimation the covariance matrices of dynamic noise and accuracy of estimates of state vector components are calculated by the recurrence relations (see page 471, right column, last paragraph, see Glazunova).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the forecasting power system state variables on the basis of dynamic state estimation and artificial neural networks taught by Glazunova with Claims 1-3, 11, and 17 of the ‘599 patent such that to obtain generating the estimate of the source noise component being generating the estimate of the source noise component based on the state vector estimate or the tap weight estimate as claimed in order the control actions can be timely performed provided there is a forecast of the coming state, as suggested by Glazunova  in page 470, left column second paragraph.
	However, Claims 1-3, 11, and 17 of the ‘599 in view of Lester et al. U.S. Patent Application 5353307 (hereinafter, “Lester”) in view of Glazunova does not explicitly disclose convolving the reference signal with a state vector estimate or a tap weight estimate of the fixed lag Kalman smoother; and generating the estimate of the source noise component based on the convolution of the reference signal with the state vector estimate. 
	Akopian teaches clock system and corresponding method for providing a clock time accounting for systematic error (see Title) in which the clock phase and fractional frequency are the clock measurements z (which are related to the state vector x' according to eq. (14) only in case of using a single-point solution to provide PVT solutions that serve as "measurements" for an ordinary Kalman filter, but are, in general, convolved with the other measurements, as explained above), see Fig. 2, col. 11, lines 37-43 see Akopian.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the clock system and corresponding method for providing a clock time accounting for systematic error taught by Akopian with Claims 1-3, 11, and 17 of the ‘599 patent in view of Lester in view of Glazunova such that to obtain convolving the reference signal with a state vector estimate or a tap weight estimate of the fixed lag Kalman smoother; and generating the estimate of the source noise component based on the convolution of the reference signal with the state vector estimate as claimed in order to provide the quality of post-processing in a ranging receiver is improved, and the accuracy of the positioning provided by the ranging receiver is thereby improved, as suggested by Akopian column 4, lines 17-20.
	
Regarding claim 34, Claims 1-3, 11, and 17 of the ‘599 patent in view of Lester teaches apparatus of claim 32.  
	However, Claims 1-3, 11, and 17 of the ‘599 in view of Lester does not explicitly disclose a state vector estimate.
	Glazunova teaches forecasting power system state variables on the basis of dynamic state estimation and artificial neural networks (see Title) in which in dynamic state estimation the covariance matrices of dynamic noise and accuracy of estimates of state vector components are calculated by the recurrence relations (see page 471, right column, last paragraph, see Glazunova).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the forecasting power system state variables on the basis of dynamic state estimation and artificial neural networks taught by Glazunova with Claims 1-3, 11, and 17 of the ‘599 patent such that to obtain a state vector estimate as claimed in order the control actions can be timely performed provided there is a forecast of the coming state, as suggested by Glazunova  in page 470, left column second paragraph.
	However, Claims 1-3, 11, and 17 of the ‘599 in view of Lester in view of Glazunova does not explicitly disclose convolving the reference signal with a state vector estimate or a tap weight estimate of the fixed lag Kalman smoother; and generating the estimate of the source noise component based on the convolution of the reference signal with the state vector estimate. 
	Akopian teaches clock system and corresponding method for providing a clock time accounting for systematic error (see Title) in which the clock phase and fractional frequency are the clock measurements z (which are related to the state vector x' according to eq. (14) only in case of using a single-point solution to provide PVT solutions that serve as "measurements" for an ordinary Kalman filter, but are, in general, convolved with the other measurements, as explained above), see Fig. 2, col. 11, lines 37-43 see Akopian.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the clock system and corresponding method for providing a clock time accounting for systematic error taught by Akopian with Claims 1-3, 11, and 17 of the ‘599 patent in view of Lester in view of Glazunova such that to obtain convolving the reference signal with a state vector estimate or a tap weight estimate of the fixed lag Kalman smoother; and generating the estimate of the source noise component based on the convolution of the reference signal with the state vector estimate as claimed in order to provide the quality of post-processing in a ranging receiver is improved, and the accuracy of the positioning provided by the ranging receiver is thereby improved, as suggested by Akopian column 4, lines 17-20.

8.	Claims 37, and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 11, and 12 of U.S. Patent No. 10679599 (hereafter the “‘599 patent”).  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 37 and 39 of the current Application (16/866674) are broader in scope to claims 1, 3, 11, and 12 of U.S. Patent No. 10679599, granted to Cenci et al. with obvious wording variations of apparatus and method claims in view of Glazunova “Forecasting Power System State Variables on the Basis of Dynamic State Estimation and Artificial Neural Networks”, IEEE Region 8 SIBIRCON-2010, Irkutsk Listvyanka, Russia, July 11-15, 2010 (cited by Applicant), and further in view of Akopian U.S. Patent 6573799.

	It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex Parte Raine, 168 USPQ 375 (bd. App. 1969); therefore omission of a reference element whose function is not needed would be obvious to one skilled in the art. 

	Regarding claim 37, Claim 37 of the instant application is broader or an otherwise obvious variant of Claims 1, 11 of the ‘599 patent by omitting limitation module, moving limitations related to aspects of the Kalman smoother to dependent claim (e.g., Claim 39); by including dependent Claims 12 (photoplethysmographic information), 3 (accelerometer information) of the ‘599 patent. 
	However, Claims 1, 3, 11, and 12 of the ‘599 patent does not explicitly disclose generating a state vector estimate of the source noise component being generating the estimate of the source noise component based on the state vector estimate or the tap weight estimate.
	Glazunova teaches forecasting power system state variables on the basis of dynamic state estimation and artificial neural networks (see Title) in which in dynamic state estimation the covariance matrices of dynamic noise and accuracy of estimates of state vector components are calculated by the recurrence relations (see page 471, right column, last paragraph, see Glazunova).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the forecasting power system state variables on the basis of dynamic state estimation and artificial neural networks taught by Glazunova with Claims 1, 3, 11, and 12 of the ‘599 patent such that to obtain generating the estimate of the source noise component being generating the estimate of the source noise component based on the state vector estimate or the tap weight estimate as claimed in order the control actions can be timely performed provided there is a forecast of the coming state, as suggested by Glazunova  in page 470, left column second paragraph.
	However, Claims 1, 3, 11, and 12 of the ‘599 in view of Glazunova does not explicitly disclose convolving the reference signal with a state vector estimate or a tap weight estimate of the fixed lag Kalman smoother; and generating the estimate of the source noise component based on the convolution of the reference signal with the state vector estimate or the tap weight estimate.
	Akopian teaches clock system and corresponding method for providing a clock time accounting for systematic error (see Title) in which the clock phase and fractional frequency are the clock measurements z (which are related to the state vector x' according to eq. (14) only in case of using a single-point solution to provide PVT solutions that serve as "measurements" for an ordinary Kalman filter, but are, in general, convolved with the other measurements, as explained above), see Fig. 2, col. 11, lines 37-43 see Akopian.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the clock system and corresponding method for providing a clock time accounting for systematic error taught by Akopian with Claims 1, 3, 11, and 12 of the ‘599 patent in view of Glazunova such that to obtain convolving the reference signal with a state vector estimate or a tap weight estimate of the fixed lag Kalman smoother; and generating the estimate of the source noise component based on the convolution of the reference signal with the state vector estimate or the tap weight estimate as claimed in order to provide the quality of post-processing in a ranging receiver is improved, and the accuracy of the positioning provided by the ranging receiver is thereby improved, as suggested by Akopian column 4, lines 17-20.

Regarding claim 39, the one or more aspects of the fixed lag Kalman smoother is as found claim 11 of the ‘599 patent.
	
9.	Claim 38 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 3, 11, and 12 of U.S. Patent No. 10679599 (hereafter the “‘599 patent”) in view of Glazunova “Forecasting Power System State Variables on the Basis of Dynamic State Estimation and Artificial Neural Networks”, IEEE Region 8 SIBIRCON-2010, Irkutsk Listvyanka, Russia, July 11-15, 2010 (cited by Applicant) in view of Akopian U.S. Patent 6573799, and further in view of Lester et al. U.S. Patent Application 5353307 (hereinafter, “Lester”).

Regarding claim 38, Claims 1, 3, 11, and 12 of the ‘599 patent in view of Glazunova in view of Akopian teaches the method of claim 37. 
However, Claims 1, 3, 11, and 12 of the ‘599 patent in view of Glazunova in view of Akopian does not explicitly disclose further comprising introducing a delay of half an order of the fixed lag Kalman smoother between the output signal and the reference signal. 
	Lester teaches automatic simulcast alignment (see Title) in which at the beginning of each of the data packets of FIG. 4 the adaptive filter 54 is initialized with an estimate of the CIR. This estimate is preferably obtained using a complex fast Kalman algorithm (CFKA) that operates over a known sequence of symbols (see Fig. 4, col. 8, lines 43-45, see Lester).  An error generating node 82 subtracts the detector 26 input signal from the output signal and generates an error signal that is provided to both the Complex Fast Kalman Algorithm block 78 and also to a Delay Spread Estimator 84 (see Fig. 7, col. 13, lines 2-8, see Lester).  The lattice predictor portion is comprised of (M=N1-N2) scalar stages 92 (FIG. 10c) followed by (N.sub.2 -1) two-dimensional stages 94 (FIG. 10b), col. 18, lines 22-25, see Lester) including one delay tap (see one delay tap Z-1 in Figs. 10b, 10c and two delay taps in Fig. 10a of Lester).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the automatic simulcast alignment taught by Lester with Claims 1, 3, 11, and 12 of the ‘599 patent such that to obtain further comprising introducing a delay of half an order of the fixed lag Kalman smoother between the output signal and the reference signal as claimed in order to provide improved bit error rate (BER) performance or provides for a same BER performance but with a lower SNR, as suggested by Lester in column 22, lines 35-37.

10.	Claims 20-22, 24-26, 29-32, and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 8, 11, and 17 of U.S. Patent No. 10134378 (hereafter the “‘378 patent”).  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 20, 24-26, and 29-31 of the current Application (16/866674) are broader in scope to claims 1-4, 6, 8, 11, and 17 of U.S. Patent No. 10134378, granted to Cenci et al. with obvious wording variations of method and apparatus claims in view of Lester et al. U.S. Patent Application 5353307 (hereinafter, “Lester”, previously cited).

	It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex Parte Raine, 168 USPQ 375 (bd. App. 1969); therefore omission of a reference element whose function is not needed would be obvious to one skilled in the art. 

	Regarding claim 20, Claim 20 of the instant application is broader or an otherwise obvious variant of Claims 1-3, 11, and 17  of the ‘378 patent by omitting limitation module, moving limitations related to aspects of the Kalman smoother to dependent claims (e.g., Claim 36); by including dependent Claims 2 (photoplethysmographic information), 3 (accelerometer information), 17 (even number and thus N/2) of the ‘378 patent.
	However, Claims 1-3, 11, and 17 of the ‘378 patent does not explicitly disclose introducing a delay of the fixed lag Kalman smoother between the output signal and the reference signal; tune one or more aspects of the fixed lag Kalman smoother based on the output signal being tune one or more aspects of the fixed lag Kalman smoother based on the output signal by modifying an order of the fixed lag Kalman smoother such that the delay introduced between the output signal and the reference signal changes.
	Lester teaches automatic simulcast alignment (see Title) in which at the beginning of each of the data packets of FIG. 4 the adaptive filter 54 is initialized with an estimate of the CIR. This estimate is preferably obtained using a complex fast Kalman algorithm (CFKA) that operates over a known sequence of symbols (see Fig. 4, col. 8, lines 43-45, see Lester).  An error generating node 82 subtracts the detector 26 input signal from the output signal and generates an error signal that is provided to both the Complex Fast Kalman Algorithm block 78 and also to a Delay Spread Estimator 84 (see Fig. 7, col. 13, lines 2-8, see Lester).  The lattice predictor portion is comprised of (M=N1-N2) scalar stages 92 (FIG. 10c) followed by (N.sub.2 -1) two-dimensional stages 94 (FIG. 10b), col. 18, lines 22-25, see Lester) including one delay tap (see delay tap Z-1 in Figs. 10b, 10c of Lester).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the automatic simulcast alignment taught by Lester with Claims 1-3, 11, and 17 of the ‘378 patent such that to obtain introducing a delay of the fixed lag Kalman smoother between the output signal and the reference signal; tune one or more aspects of the fixed lag Kalman smoother based on the output signal being tune one or more aspects of the fixed lag Kalman smoother based on the output signal by modifying an order of the fixed lag Kalman smoother such that the delay introduced between the output signal and the reference signal changes as claimed in order to provide improved bit error rate (BER) performance or provides for a same BER performance but with a lower SNR, as suggested by Lester in column 22, lines 35-37.
	
	Regarding claim 21, Claims 1-3, 11, and 17 of the ‘378 patent in view of Lester teaches the apparatus of claim 20. Claims 1-3, 11, and 17 of the ‘378 patent in view of Lester, as modified, teaches wherein the fixed lag Kalman smoother introduces a delay between the output signal and the reference signal such that the estimate of the source noise component is delayed from the reference signal (at the beginning of each of the data packets of FIG. 4 the adaptive filter 54 is initialized with an estimate of the CIR. This estimate is preferably obtained using a complex fast Kalman algorithm (CFKA) that operates over a known sequence of symbols (see Fig. 4, col. 8, lines 43-45, see Lester).  An error generating node 82 subtracts the detector 26 input signal from the output signal and generates an error signal that is provided to both the Complex Fast Kalman Algorithm block 78 and also to a Delay Spread Estimator 84 (see Fig. 7, col. 13, lines 2-8, see Lester)). 

	Regarding claim 24, modify the state noise covariance is as found in claims 1, 4 and 11 of the ‘378 patent.

	Regarding claim 25, see claims 1, 4, and 11 of the ‘378 patent.

	Regarding claim 26, see claims 1, 6, and 11 of the ‘378 patent.

	Regarding claim 29, see claims 1, 8 (subtracting the estimate of the source noise), and 11 of the ‘378 patent.

	Regarding claim 30, see claims 1, 2 (photoplethysmographic sensor), and 11 of the ‘378 patent.

	Regarding claim 31, see claims 1, 3 (accelerometer), and 11 of the ‘378 patent.
	
	Regarding claim 32, Claim 32 of the instant application is broader or an otherwise obvious variant of Claims 1-3, 11, and 17 of the ‘378 patent by omitting limitation module, moving limitations related to aspects of the Kalman smoother to dependent claims (e.g., Claim 36); by including dependent Claims 2 (photoplethysmographic information), 3 (accelerometer information), 17 (even number) of the ‘378 patent.
	However, Claims 1-3, 11, and 17 of the ‘378 patent does not explicitly disclose the output signal being delayed from the reference signal by half the order of the fixed lag Kalman smoother. 
	Lester teaches automatic simulcast alignment (see Title) in which at the beginning of each of the data packets of FIG. 4 the adaptive filter 54 is initialized with an estimate of the CIR. This estimate is preferably obtained using a complex fast Kalman algorithm (CFKA) that operates over a known sequence of symbols (see Fig. 4, col. 8, lines 43-45, see Lester).  An error generating node 82 subtracts the detector 26 input signal from the output signal and generates an error signal that is provided to both the Complex Fast Kalman Algorithm block 78 and also to a Delay Spread Estimator 84 (see Fig. 7, col. 13, lines 2-8, see Lester).  The lattice predictor portion is comprised of (M=N1-N2) scalar stages 92 (FIG. 10c) followed by (N.sub.2 -1) two-dimensional stages 94 (FIG. 10b), col. 18, lines 22-25, see Lester) including one delay tap (see one delay tap Z-1 in Figs. 10b, 10c and two delay taps in Fig. 10a of Lester).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the automatic simulcast alignment taught by Lester with Claims 1-3, 11, and 17 of the ‘378 patent such that to obtain the output signal being delayed from the reference signal by half the order of the fixed lag Kalman smoother as claimed in order to provide improved bit error rate (BER) performance or provides for a same BER performance but with a lower SNR, as suggested by Lester in column 22, lines 35-37.

	Regarding claim 35, see claims 1-3, 8 (subtracting the estimate of the source noise), 11, and 17 of the ‘378 patent.

	Regarding claim 36, see Claims 1-3, 11, and 17 of the ‘378 patent.

11.	Claims 27, and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-3, 11, and 17 of U.S. Patent No. 10134378 (hereafter the “‘378 patent”) in view of Lester et al. U.S. Patent Application 5353307 (hereinafter, “Lester”) in view of Glazunova “Forecasting Power System State Variables on the Basis of Dynamic State Estimation and Artificial Neural Networks”, IEEE Region 8 SIBIRCON-2010, Irkutsk Listvyanka, Russia, July 11-15, 2010 (cited by Applicant); previously cited.

	Regarding claim 27, Claims 1-3, 11, and 17 of the ‘378 patent in view of Lester teaches the apparatus of claim 20.
	However, Claims 1-3, 11, and 17 of the ‘378 patent in view of Lester does not explicitly disclose generating the estimate of the source noise component being generating the estimate of the source noise component based on the state vector estimate or the tap weight estimate.
	Glazunova teaches forecasting power system state variables on the basis of dynamic state estimation and artificial neural networks (see Title) in which in dynamic state estimation the covariance matrices of dynamic noise and accuracy of estimates of state vector components are calculated by the recurrence relations (see page 471, right column, last paragraph, see Glazunova).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the forecasting power system state variables on the basis of dynamic state estimation and artificial neural networks taught by Glazunova with Claims 1-3, 11, and 17 of the ‘378 patent in view of Lester such that to obtain generating the estimate of the source noise component being generating the estimate of the source noise component based on the state vector estimate or the tap weight estimate as claimed in order the control actions can be timely performed provided there is a forecast of the coming state, as suggested by Glazunova  in page 470, left column second paragraph.
	
Regarding claim 33, Claims 1-3, 11, and 17 of the ‘378 patent in view of Lester teaches apparatus of claim 32.  
	However, Claims 1-3, 11, and 17 of the ‘378 in view of Lester does not explicitly disclose generating the estimate of the source noise component based on the state vector estimate or the tap weight estimate.
	Glazunova teaches forecasting power system state variables on the basis of dynamic state estimation and artificial neural networks (see Title) in which in dynamic state estimation the covariance matrices of dynamic noise and accuracy of estimates of state vector components are calculated by the recurrence relations (see page 471, right column, last paragraph, see Glazunova).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the forecasting power system state variables on the basis of dynamic state estimation and artificial neural networks taught by Glazunova with Claims 1-3, 11, and 17 of the ‘378 patent such that to obtain generating the estimate of the source noise component based on the state vector estimate or the tap weight estimate as claimed in order the control actions can be timely performed provided there is a forecast of the coming state, as suggested by Glazunova  in page 470, left column second paragraph.

12.	Claims 28, and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-3, 11, and 17 of U.S. Patent No. 10134378 (hereafter the “‘378 patent”) in view of Lester et al. U.S. Patent Application 5353307 (hereinafter, “Lester”) in view of Glazunova “Forecasting Power System State Variables on the Basis of Dynamic State Estimation and Artificial Neural Networks”, IEEE Region 8 SIBIRCON-2010, Irkutsk Listvyanka, Russia, July 11-15, 2010 (cited by Applicant), and further in view of Akopian U.S. Patent 6573799, and further in view of Akopian U.S. Patent 6573799; previously cited.
	
	Regarding claim 28, Claims 1-3, 11, and 17 of the ‘378 patent in view of Lester et al. U.S. Patent Application 5353307 (hereinafter, “Lester”) teaches the apparatus of claim 20.  Claims 1-3, 11, and 17 of the ‘378 patent in view of Lester et al. U.S. Patent Application 5353307 (hereinafter, “Lester”) teaches wherein the processor is configured to process the reference signal to generate the estimate of the source noise.
However, Claims 1-3, 11, and 17 of the ‘378 patent in view of Lester et al. U.S. Patent Application 5353307 (hereinafter, “Lester”) does not explicitly disclose a state vector estimate.
	Glazunova teaches forecasting power system state variables on the basis of dynamic state estimation and artificial neural networks (see Title) in which in dynamic state estimation the covariance matrices of dynamic noise and accuracy of estimates of state vector components are calculated by the recurrence relations (see page 471, right column, last paragraph, see Glazunova).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the forecasting power system state variables on the basis of dynamic state estimation and artificial neural networks taught by Glazunova with Claims 1-3, 11, and 17 of the ‘378 patent such that to obtain generating the estimate of the source noise component being generating the estimate of the source noise component based on the state vector estimate or the tap weight estimate as claimed in order the control actions can be timely performed provided there is a forecast of the coming state, as suggested by Glazunova  in page 470, left column second paragraph.
	However, Claims 1-3, 11, and 17 of the ‘378 in view of Lester et al. U.S. Patent Application 5353307 (hereinafter, “Lester”) in view of Glazunova does not explicitly disclose convolving the reference signal with a state vector estimate or a tap weight estimate of the fixed lag Kalman smoother; and generating the estimate of the source noise component based on the convolution of the reference signal with the state vector estimate. 
	Akopian teaches clock system and corresponding method for providing a clock time accounting for systematic error (see Title) in which the clock phase and fractional frequency are the clock measurements z (which are related to the state vector x' according to eq. (14) only in case of using a single-point solution to provide PVT solutions that serve as "measurements" for an ordinary Kalman filter, but are, in general, convolved with the other measurements, as explained above), see Fig. 2, col. 11, lines 37-43 see Akopian.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the clock system and corresponding method for providing a clock time accounting for systematic error taught by Akopian with Claims 1-3, 11, and 17 of the ‘378 patent in view of Lester in view of Glazunova such that to obtain convolving the reference signal with a state vector estimate or a tap weight estimate of the fixed lag Kalman smoother; and generating the estimate of the source noise component based on the convolution of the reference signal with the state vector estimate as claimed in order to provide the quality of post-processing in a ranging receiver is improved, and the accuracy of the positioning provided by the ranging receiver is thereby improved, as suggested by Akopian column 4, lines 17-20.

Regarding claim 34, Claims 1-3, 11, and 17 of the ‘378 patent in view of Lester teaches apparatus of claim 32.  
	However, Claims 1-3, 11, and 17 of the ‘378 in view of Lester does not explicitly disclose a state vector estimate.
	Glazunova teaches forecasting power system state variables on the basis of dynamic state estimation and artificial neural networks (see Title) in which in dynamic state estimation the covariance matrices of dynamic noise and accuracy of estimates of state vector components are calculated by the recurrence relations (see page 471, right column, last paragraph, see Glazunova).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the forecasting power system state variables on the basis of dynamic state estimation and artificial neural networks taught by Glazunova with Claims 1-3, 11, and 17 of the ‘378 patent such that to obtain a state vector estimate as claimed in order the control actions can be timely performed provided there is a forecast of the coming state, as suggested by Glazunova  in page 470, left column second paragraph.
	However, Claims 1-3, 11, and 17 of the ‘378 in view of Glazunova does not explicitly disclose convolving the reference signal with a state vector estimate or a tap weight estimate of the fixed lag Kalman smoother; and generating the estimate of the source noise component based on the convolution of the reference signal with the state vector estimate. 
	Akopian teaches clock system and corresponding method for providing a clock time accounting for systematic error (see Title) in which the clock phase and fractional frequency are the clock measurements z (which are related to the state vector x' according to eq. (14) only in case of using a single-point solution to provide PVT solutions that serve as "measurements" for an ordinary Kalman filter, but are, in general, convolved with the other measurements, as explained above), see Fig. 2, col. 11, lines 37-43 see Akopian.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the clock system and corresponding method for providing a clock time accounting for systematic error taught by Akopian with Claims 1-3, 11, and 17 of the ‘378 patent in view of Glazunova such that to obtain convolving the reference signal with a state vector estimate or a tap weight estimate of the fixed lag Kalman smoother; and generating the estimate of the source noise component based on the convolution of the reference signal with the state vector estimate as claimed in order to provide the quality of post-processing in a ranging receiver is improved, and the accuracy of the positioning provided by the ranging receiver is thereby improved, as suggested by Akopian column 4, lines 17-20.

13.	Claims 37, and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 3, 11, and 12 of U.S. Patent No. 10134378 (hereafter the “‘378 patent”).  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 37 and 39 of the current Application (16/866674) are broader in scope to Claims 1, 3, 11, and 12 of U.S. Patent No. 10134378, granted to Cenci et al. with obvious wording variations of method claims in view of Glazunova “Forecasting Power System State Variables on the Basis of Dynamic State Estimation and Artificial Neural Networks”, IEEE Region 8 SIBIRCON-2010, Irkutsk Listvyanka, Russia, July 11-15, 2010 (cited by Applicant), and further in view of Akopian U.S. Patent 6573799.

	It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex Parte Raine, 168 USPQ 375 (bd. App. 1969); therefore omission of a reference element whose function is not needed would be obvious to one skilled in the art. 

	Regarding claim 37, claim 37 of the instant application is broader or an otherwise obvious variant of claims 1, 3, 11, and 12 of the ‘378 patent by omitting limitation module, moving limitations related to aspects of the Kalman smoother to dependent claim (e.g., claim 39) ); by including dependent claims 12 (photoplethysmographic information), 3 (accelerometer information) of the ‘378 patent.
However, claim 11 of the ‘378 patent does not explicitly disclose generating a state vector estimate of the source noise component being generating the estimate of the source noise component based on the state vector estimate or the tap weight estimate.
	Glazunova teaches forecasting power system state variables on the basis of dynamic state estimation and artificial neural networks (see Title) in which in dynamic state estimation the covariance matrices of dynamic noise and accuracy of estimates of state vector components are calculated by the recurrence relations (see page 471, right column, last paragraph, see Glazunova).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the forecasting power system state variables on the basis of dynamic state estimation and artificial neural networks taught by Glazunova with claims 1, 3, 11, and 12 of the ‘378 patent such that to obtain generating the estimate of the source noise component being generating the estimate of the source noise component based on the state vector estimate or the tap weight estimate as claimed in order the control actions can be timely performed provided there is a forecast of the coming state, as suggested by Glazunova  in page 470, left column second paragraph.
	However, claims 1, 3, 11, and 12 of the ‘378 in view of Glazunova does not explicitly disclose convolving the reference signal with a state vector estimate or a tap weight estimate of the fixed lag Kalman smoother; and generating the estimate of the source noise component based on the convolution of the reference signal with the state vector estimate or the tap weight estimate.
	Akopian teaches clock system and corresponding method for providing a clock time accounting for systematic error (see Title) in which the clock phase and fractional frequency are the clock measurements z (which are related to the state vector x' according to eq. (14) only in case of using a single-point solution to provide PVT solutions that serve as "measurements" for an ordinary Kalman filter, but are, in general, convolved with the other measurements, as explained above), see Fig. 2, col. 11, lines 37-43 see Akopian.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the clock system and corresponding method for providing a clock time accounting for systematic error taught by Akopian with claims 1, 3, 11, and 12, of the ‘378 patent in view of Glazunova such that to obtain convolving the reference signal with a state vector estimate or a tap weight estimate of the fixed lag Kalman smoother; and generating the estimate of the source noise component based on the convolution of the reference signal with the state vector estimate or the tap weight estimate as claimed in order to provide the quality of post-processing in a ranging receiver is improved, and the accuracy of the positioning provided by the ranging receiver is thereby improved, as suggested by Akopian column 4, lines 17-20.

Regarding claim 39, the one or more aspects of the fixed lag Kalman smoother is as found claim 11 of the ‘378 patent.
	
14.	Claim 38 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 11, and 12 of U.S. Patent No. 10134378 (hereafter the “‘378 patent”) in view of Glazunova “Forecasting Power System State Variables on the Basis of Dynamic State Estimation and Artificial Neural Networks”, IEEE Region 8 SIBIRCON-2010, Irkutsk Listvyanka, Russia, July 11-15, 2010 (cited by Applicant) in view of Akopian U.S. Patent 6573799, and further in view of Lester et al. U.S. Patent Application 5353307 (hereinafter, “Lester”); previously cited.

Regarding claim 38, claims 1, 3, 11, and 12 of the ‘378 patent in view of Glazunova in view of Akopian teaches the method of claim 37. 
However, claims 1, 3, 11, and 12 of the ‘378 patent in view of Glazunova in view of Akopian does not explicitly disclose further comprising introducing a delay of half an order of the fixed lag Kalman smoother between the output signal and the reference signal. 
	Lester teaches automatic simulcast alignment (see Title) in which at the beginning of each of the data packets of FIG. 4 the adaptive filter 54 is initialized with an estimate of the CIR. This estimate is preferably obtained using a complex fast Kalman algorithm (CFKA) that operates over a known sequence of symbols (see Fig. 4, col. 8, lines 43-45, see Lester).  An error generating node 82 subtracts the detector 26 input signal from the output signal and generates an error signal that is provided to both the Complex Fast Kalman Algorithm block 78 and also to a Delay Spread Estimator 84 (see Fig. 7, col. 13, lines 2-8, see Lester).  The lattice predictor portion is comprised of (M=N1-N2) scalar stages 92 (FIG. 10c) followed by (N.sub.2 -1) two-dimensional stages 94 (FIG. 10b), col. 18, lines 22-25, see Lester) including one delay tap (see one delay tap Z-1 in Figs. 10b, 10c and two delay taps in Fig. 10a of Lester).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the automatic simulcast alignment taught by Lester with claims 1, 3, 11, and 12 of the ‘378 patent in view of Glazunova in view of Akopian such that to obtain further comprising introducing a delay of half an order of the fixed lag Kalman smoother between the output signal and the reference signal as claimed in order to provide improved bit error rate (BER) performance or provides for a same BER performance but with a lower SNR, as suggested by Lester in column 22, lines 35-37.

Claim Rejections - 35 USC § 103

15.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any  correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


17.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

18.	Claims 20-21, 24-25, 29-32, and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. “Improved elimination of motion artifacts from a photoplethysmographic signal using a Kalman smoother with simultaneous accelerometry”, Physiol. Meas. 31 (2010) 1585–1603, (hereinafter, “Lee”, cited by Applicant) in view of Lester et al. U.S. Patent Application 5353307 (hereinafter, “Lester”).
  
	Regarding claim 20, Lee teaches an apparatus (in-house potable device, page 1596, first paragraph, see Lee), comprising: 
		a memory (32 MB flash memory and USB connection with a computer, page 1590, first paragraph, see Lee); and 
		a process operatively coupled to the memory (the following algorithms were formulated according to the adaptive noise cancellation scheme: NLMS, RLS, conventional Kalman filter and fixed-lag Kalman smoother; detailed comparisons of their performances in the elimination of motion artifacts from the PPG signal are described in later sections, page 1586, last paragraph; see thick solid line, Fig. 6; see Lee), the process configured to: 
			receive (via finger sensor module, page 1596, first paragraph, see Lee), sensed information indicative of a sensed signal (see Figs. 5, 6, see Lee), the sensed signal including a source signal component and a source noise component; 
			receive reference information indicative of a reference signal, the reference signal including accelerometer information (accelerometer signal, page 1591, last paragraph; three-axis accelerometer, Fig. 5, page 1596, first paragraph, see Lee see Lee) correlated with the source noise component (motion artifact-corrupted PPG signal (thin solid line), see Fig. 6, page 1597, see Lee); 
			process, via an adaptive filter configured as a fixed lag Kalman smoother (the following algorithms were formulated according to the adaptive noise cancellation scheme: NLMS, RLS, conventional Kalman filter and fixed-lag Kalman smoother, page 1586, last paragraph, see Lee), the reference signal to generate an estimate of the source noise component (fixed-interval Kalman smoother, see Fig. 6, page 1597; we can have a little time lag from the time points of observations, the future observations can be used for the estimation of the state;  such estimators are called smoothers, page 1589, last-two paragraph, see Lee); 
			determine an output signal indicative of an estimate of the source signal component (see display in Fig. 6, see Lee) by adjusting (In addition, table 2
shows the optimal values of parameters for each method in order to obtain the maximal cross correlation between the reconstructed PPG signals and the original PPG signal, page 1591, second paragraph) the sensed signal (see Figs. 5, 6, see Lee) to account for the estimate of the source noise component (fixed-interval Kalman smoother, see Fig. 6, page 1597; we can have a little time lag from the time points of observations, the future observations can be used for the estimation of the state;  such estimators are called smoothers, page 1589, last-two paragraph, see Lee) the output signal including photoplethysmographic information (A photoplethysmography (PPG) signal provides a useful cardiovascular and respiratory information, page 1586, first paragraph, see Lee); and 
			tune one or more aspects of the fixed lag Kalman smoother based on the output signal (the state noise covariance matrix (Qk) can be simplified and the measurement noise variance can be set to 1 since it is known that only the ratio (noise variance) / (state noise covariance matrix) influences the estimates; additionally, the optimal parameters of algorithms were selected specific to each data to obtain the best estimates, see page 1589, second paragraph, see Lee; using normalization, see page 1588, first paragraph, Lee).
	Lee teaches a process. However, Lee does not explicitly disclose a process being a processor, introducing a delay N/2 between the output signal and the reference signal; tune one or more aspects of the fixed lag Kalman smoother based on the output signal being tune one or more aspects of the fixed lag Kalman smoother based on the output signal by modifying an even number order N of the fixed lag Kalman smoother such that the delay of N/2 introduced between the output signal and the reference signal changes.
	Lester teaches automatic simulcast alignment (see Title) in the operation of the Complex Fast Kalman Algorithm block 78, as described above, has been found to exhibit divergence when implemented with single precision floating point arithmetic using 23 bit mantissa. In practice the DFE 70 is implemented in a digital signal processor with at most single precision floating point arithmetic (see Fig. 7, col. 15, lines 21-27, see Lester); In addition, using the Kalman smoother can avoid the lag error present in adaptive filters such as the Kalman filter, RLS or NLMS (page 1590, second paragraph, see Lee). This estimate is preferably obtained using a complex fast Kalman algorithm (CFKA) that operates over a known sequence of symbols (see Fig. 4, col. 8, lines 43-45, see Lee).  An error generating node 82 subtracts the detector 26 input signal from the output signal and generates an error signal that is provided to both the Complex Fast Kalman Algorithm block 78 and also to a Delay Spread Estimator 84 (see Fig. 7, col. 13, lines 2-8, see Lester); The lattice predictor portion is comprised of (M=N1-N2) scalar stages 92 (FIG. 10c) followed by (N.sub.2 -1) two-dimensional stages 94 (FIG. 10b), col. 18, lines 22-25, see Lester) including one delay tap (see two delay taps in Fig. 10a of Lester and one delay tap Z-1 in Figs. 10b, 10c, i.e., N/2 order); two-dimensional stages 94 (FIG. 10a) modifying the two tap delay Z-1- (i.e., even number order) in Fig. 10a (col. 18, lines 22-25, see Lester).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the automatic simulcast alignment taught by Lester with the apparatus of Lee such that to obtain a process being a processor, introducing a delay N/2 between the output signal and the reference signal as claimed in order to provide improved bit error rate (BER) performance or provides for a same BER performance but with a lower SNR, as suggested by Lester in column 22, lines 35-37.
	Lee in view of Lester, as modified, teaches tune one or more aspects of the fixed lag Kalman smoother based on the output signal (the state noise covariance matrix (Qk) can be simplified and the measurement noise variance can be set to 1 since it is known that only the ratio (noise variance) / (state noise covariance matrix) influences the estimates; additionally, the optimal parameters of algorithms were selected specific to each data to obtain the best estimates, see page 1589, second paragraph, see Lee; using normalization, (see page 1588, first paragraph, Lee)) by modifying an even order N (modifying the two tap delay Z-1- (i.e., even number order) in Fig. 10a (col. 18, lines 22-25, see Lester)) of the fixed lag Kalman smoother such that the delay of N/2 (see two delay taps in Fig. 10a of Lester and one delay tap Z-1 in Figs. 10b, 10c, i.e., N/2 order) introduced between the output signal and the reference signal changes (on the other hand, optimal smoothers estimate the state of a system at a given time point using more measurements made before and after that time point and therefore the accuracy of a smoother is generally superior to that of a filter. Optimal smoothers can be derived from the Kalman filter formulation (page 1590, second paragraph, see Lee). The fixed-interval Kalman smoother mostly showed the best performances among the algorithms analyzed, but this method can be used only after data acquisition is complete (off-line processing). If the fixed-lag Kalman smoother is used in motion artifact elimination, the real-time processing will be possible in spite of the considerable computational cost (page 1602, first paragraph, see Lee).  The adjustment proportional to the tap-input vector u(k) causes a gradient noise amplification problem in the LMS method when u(k) is large. Therefore, by using normalization during the processes of tap-weight adaptation with the squared Euclidean norm of the tap-input vector u(k), the above-mentioned problem can be avoided (see page 1588, first paragraph, Lee)).  The motivation is in order to provide improved bit error rate (BER) performance or provides for a same BER performance but with a lower SNR, as suggested by Lester in column 22, lines 35-37.

	Regarding claim 21, Lee in view of Lester teaches the apparatus of claim 20.  Lee in view of Lester, as modified, teaches wherein the fixed lag Kalman smoother introduces the delay between the output signal and the reference signal such that the estimate of the source noise component is delayed from the reference signal (optimal
smoothers estimate the state of a system at a given time point using more measurements made before and after that time point and therefore the accuracy of a smoother is generally superior to that of a filter. In addition, using the Kalman smoother can avoid the lag error present in adaptive filters such as the Kalman filter, RLS or NLMS (page 1590, second paragraph, see Lee). This estimate is preferably obtained using a complex fast Kalman algorithm (CFKA) that operates over a known sequence of symbols (see Fig. 4, col. 8, lines 43-45, see Lee).  The fixed-interval Kalman smoother mostly showed the best performances among the algorithms analyzed, but this method can be used only after data acquisition is complete (off-line processing). If the fixed-lag Kalman smoother is used in motion artifact elimination, the real-time processing will be possible in spite of the considerable computational cost (page 1602, first paragraph, see Lee).  An error generating node 82 subtracts the detector 26 input signal from the output signal and generates an error signal that is provided to both the Complex Fast Kalman Algorithm block 78 and also to a Delay Spread Estimator 84 (see Fig. 7, col. 13, lines 2-8, see Lester). 
  	 
	Regarding claim 24, Lee in view of Lester teaches the apparatus of claim 20.  Lee in view of Lester, as modified, teaches wherein the processor is configured to tune the one or more aspects of the fixed lag Kalman smoother (the state noise covariance matrix (Qk) can be simplified and the measurement noise variance can be set to 1 since it is known that only the ratio (noise variance) / (state noise covariance matrix) influences the estimates; additionally, the optimal parameters of algorithms were selected specific to each data to obtain the best estimates, see page 1589, second paragraph, see Lee; using normalization, see page 1588, first paragraph, Lee) by: modifying a state noise covariance of the fixed lag Kalman smoother based on at least one criterion associated with the sensed signal or the reference signal (error covariances in RTS (Rauch–Tung–Striebel) smoother, see page 1589, last-two paragraph; as shown in Fig. 6, the reference PPG signal (dotted line) increasing or decreasing, the signals reconstructed by each algorithm (thick solid lines), i.e. NLMS, RLS, Kalman filter and fixed interval Kalman smoother, also increasing or decreasing, respectively) see Lee).

	Regarding claim 25, Lee in view of Lester teaches the apparatus of claim 20.  Lee in view of Lester, as modified, teaches wherein the at least one criterion associated with the sensed signal or the reference signal includes at least one of a sensed signal threshold or a reference signal threshold, and the processor is configured to modify the state noise covariance of the fixed lag Kalman smoother (Q--k is the state noise covariance matrix and σ is the measurement noise variance, page 1588, second paragraph, see Lee) by: 
		 incrementing the state noise covariance of the fixed lag Kalman smoother in a stepwise manner over a plurality of time points when at least one of (i) the sensed signal is greater than a sensed signal threshold or (ii) the reference signal is greater than a reference signal threshold; and 
		decrementing the state noise covariance of the fixed lag Kalman smoother in a stepwise manner over a plurality of time points when at least one of (i) the sensed signal is less than a sensed signal threshold or (ii) the reference signal is less than a reference signal threshold (as shown in Fig. 6, page 1597, the reference PPG signal (dotted line) increasing or decreasing, the signals reconstructed by each algorithm (thick solid lines), i.e. NLMS, RLS, Kalman filter and fixed interval Kalman smoother, also increasing or decreasing, respectively, see Lee; see also the optimal parameters of each algorithm (μ-max for NLMS, λ-max for RLS, σ-2-ks, max for the Kalman filter, and σ-2-ks, max for the Kalman smoother) were searched to represent the results showing the maximal values of cross correlations between the original PPG signal and the artifact-rejected PPG signals, page 1591, second paragraph, see Lee).
	
	Regarding claim 29, Lee in view of Lester teaches the apparatus of claim 20.  Lee in view of Lester, as modified, teaches wherein the processor is configured to determine the output signal by subtracting the estimate of the source noise component from the sensed signal (see dynamic structure of the adaptive FIR filter to eliminate motion artifacts from PPG signals in Fig. 1, see Lee).
	
	Regarding claim 30,  Lee in view of Lester teaches the apparatus of claim 20.  Lee in view of Lester, as modified, teaches further comprising a photoplethysmographic sensor configured to measure the sensed information, the sensed information being sensed photoplethysmographic information (A photoplethysmography (PPG) signal provides a useful cardiovascular and respiratory information, page 1586, first paragraph, see Lee).
 
	Regarding claim 31, Lee in view of Lester teaches the apparatus of claim 20.  Lee in view of Lester, as modified, teaches further comprising an accelerometer (accelerometer signal, page 1591, last paragraph, see Lee), configured to measure the reference information, the reference information being accelerometer information (three-axis accelerometer, Fig. 5, page 1596, first paragraph, see Lee).

	Regarding claim 32, Lee teaches an apparatus (in-house potable device, page 1596, first paragraph, see Lee), comprising: 
		a memory (32 MB flash memory and USB connection with a computer, page 1590, first paragraph, see Lee); and 
		a process operatively coupled to the memory (the following algorithms were formulated according to the adaptive noise cancellation scheme: NLMS, RLS, conventional Kalman filter and fixed-lag Kalman smoother; detailed comparisons of their performances in the elimination of motion artifacts from the PPG signal are described in later sections, page 1586, last paragraph; see thick solid line, Fig. 6; see Lee), the process configured to: 
			receive (via finger sensor module, page 1596, first paragraph, see Lee), sensed information indicative of a sensed signal (see Figs. 5, 6, see Lee), the sensed signal including a source signal component including photoplethysmographic information (A photoplethysmography (PPG) signal provides a useful cardiovascular and respiratory information, page 1586, first paragraph, see Lee) and a source noise component (motion artifact-corrupted PPG signal (thin solid line), see Fig. 6, page 1597, see Lee); 
			receive reference information indicative of a reference signal, the reference signal including accelerometer information (accelerometer signal, page 1591, last paragraph; three-axis accelerometer, Fig. 5, page 1596, first paragraph, see Lee see Lee) correlated with the source noise component (motion artifact-corrupted PPG signal (thin solid line), see Fig. 6, page 1597, see Lee); 
			process, via an adaptive filter configured as a fixed lag Kalman smoother (the following algorithms were formulated according to the adaptive noise cancellation scheme: NLMS, RLS, conventional Kalman filter and fixed-lag Kalman smoother, page 1586, last paragraph, see Lee) having an order of an even number (see six different FIR filter tap orders 8, 16, 24, 32, 40 and 48 in Fig. 3 of Lee), the reference signal to generate an estimate of the source noise component (fixed-interval Kalman smoother, see Fig. 6, page 1597; we can have a little time lag from the time points of observations, the future observations can be used for the estimation of the state;  such estimators are called smoothers, page 1589, last-two paragraph, see Lee); 
			determine an output signal indicative of an estimate of the source signal component (see display in Fig. 6, see Lee) by adjusting (In addition, table 2
shows the optimal values of parameters for each method in order to obtain the maximal cross correlation between the reconstructed PPG signals and the original PPG signal, page 1591, second paragraph) the sensed signal (see Figs. 5, 6, see Lee) to account for the estimate of the source noise component (fixed-interval Kalman smoother, see Fig. 6, page 1597; we can have a little time lag from the time points of observations, the future observations can be used for the estimation of the state;  such estimators are called smoothers, page 1589, last-two paragraph, see Lee).
	Lee teaches a process. However, Lee does not explicitly disclose a process being a processor; the output signal being delayed from the reference signal by half the order of the fixed lag Kalman smoother.
	Lester teaches automatic simulcast alignment (see Title) in the operation of the Complex Fast Kalman Algorithm block 78, as described above, has been found to exhibit divergence when implemented with single precision floating point arithmetic using 23 bit mantissa. In practice the DFE 70 is implemented in a digital signal processor with at most single precision floating point arithmetic (see Fig. 7, col. 15, lines 21-27, see Lester). At the beginning of each of the data packets of FIG. 4 the adaptive filter 54 is initialized with an estimate of the CIR. This estimate is preferably obtained using a complex fast Kalman algorithm (CFKA) that operates over a known sequence of symbols (see Fig. 4, col. 8, lines 43-45, see Lester).  An error generating node 82 subtracts the detector 26 input signal from the output signal and generates an error signal that is provided to both the Complex Fast Kalman Algorithm block 78 and also to a Delay Spread Estimator 84 (see Fig. 7, col. 13, lines 2-8, see Lester).  The lattice predictor portion is comprised of (M=N1-N2) scalar stages 92 (FIG. 10c) followed by (N.sub.2 -1) two-dimensional stages 94 (FIG. 10b), col. 18, lines 22-25, see Lester) including one delay tap (see one delay tap Z-1 in Figs. 10b, 10c and two delay taps in Fig. 10a of Lester).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the automatic simulcast alignment taught by Lester with the apparatus of Lee such that to obtain a process being a processor; the output signal being delayed from the reference signal by half the order of the fixed lag Kalman smoother as claimed in order to provide improved bit error rate (BER) performance or provides for a same BER performance but with a lower SNR, as suggested by Lester in column 22, lines 35-37.

	Regarding claim 35, this claim has similar limitations as Claim 29.  Therefore it is interpreted and rejected under for the reasons set forth in the rejection of Claim 29.
 	 
	Regarding claim 36, Lee in view of Lester teaches the apparatus of claim 32.  Lee in view of Lester, as modified, teaches wherein the processor is further configured to tune, based on the output signal, at least one of: a state noise covariance of the fixed lag Kalman smoother (the state noise covariance matrix Qk, see page 1589, second paragraph, see Lee); an oblivion coefficient of fixed lag Kalman smoother; or the order of the fixed lag Kalman smoother (see six different FIR filter tap orders 8, 16, 24, 32, 40 and 48 in Fig. 3 of Lee).
 
19.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. “Improved elimination of motion artifacts from a photoplethysmographic signal using a Kalman smoother with simultaneous accelerometry”, Physiol. Meas. 31 (2010) 1585–1603, (hereinafter, “Lee”, cited by Applicant) in view of Lester et al. U.S. Patent Application 5353307 (hereinafter, “Lester”), and further in view of Glazunova “Forecasting Power System State Variables on the Basis of Dynamic State Estimation and Artificial Neural Networks”, IEEE Region 8 SIBIRCON-2010, Irkutsk Listvyanka, Russia, July 11-15, 2010 (cited by Applicant); previously cited.

	Regarding claim 26, Lee in view of Lester teaches the apparatus of claim 20.  Lee in view of Lester, as modified, teaches wherein the processor is configured to tune the one or more aspects of the fixed lag Kalman smoother (the state noise covariance matrix (Qk) can be simplified and the measurement noise variance can be set to 1 since it is known that only the ratio (noise variance) / (state noise covariance matrix) influences the estimates; additionally, the optimal parameters of algorithms were selected specific to each data to obtain the best estimates, see page 1589, second paragraph, see Lee; using normalization, see page 1588, first paragraph, Lee) by:
		modifying (the modified Viterbi algorithm is restarted and applied once more for 2D stages beginning at the Dth stage and, once again, the first D symbols are released for adaptation of the adaptive filter coefficients (channel estimate) and signal elements (step 116 of FIG. 5c) col. 11, lines 31-35, see Lee) of the fixed lag Kalman smoother (fixed-lag Kalman smoother, page 1586, last paragraph, see Lee) based on the output signal to increase responsiveness of the fixed lag Kalman smoother to sensed information at subsequent time points (fixed-interval Kalman smoother, see Fig. 6, page 1597; we can have a little time lag from the time points of observations, the future observations can be used for the estimation of the state;  such estimators are called smoothers, page 1589, last-two paragraph, see Lee)
	However, Lee in view of Lester does not explicitly disclose a coefficient being an oblivion coefficient, the oblivion coefficient being between zero and one.
	Glazunova teaches forecasting power system state variables on the basis of dynamic state estimation and artificial neural networks (see Title) in which in dynamic state estimation the covariance matrices of dynamic noise and accuracy of estimates of state vector components are calculated by the recurrence relations. The values of elements of the model noise covariance matrix are determined by the following
Equations (9) where  0 < α < 1  -  an oblivion coefficient, i.e., about one (page 471, last paragraph, see Glazunova).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teaches forecasting power system state variables on the basis of dynamic state estimation and artificial neural networks taught by Glazunova with the apparatus of Lee in view of Lester such that to obtain a coefficient being an oblivion coefficient, the oblivion coefficient being between zero and one as claimed in order the control actions can be timely performed provided there is a forecast of the coming state, as suggested by Glazunova  in page 470, left column second paragraph.
	 
20.	Claims 28, 34, and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. “Improved elimination of motion artifacts from a photoplethysmographic signal using a Kalman smoother with simultaneous accelerometry”, Physiol. Meas. 31 (2010) 1585–1603, (hereinafter, “Lee”, cited by Applicant) in view of Lester et al. U.S. Patent Application 5353307 (hereinafter, “Lester”), and further in view of Akopian U.S. Patent 6573799; previously cited.

	Regarding claim 28, Lee in view of Lester teaches the apparatus of claim 20.  Lee in view of Lester, as modified, teaches wherein the processor is configured to process the reference signal to generate the estimate of the source noise component (fixed-interval Kalman smoother, see Fig. 6, page 1597; we can have a little time lag from the time points of observations, the future observations can be used for the estimation of the state; such estimators are called smoothers, page 1589, last-two paragraph, see Lee); situations are mainly the cases in which the frequencies (1 Hz or 2 Hz) of the original PPG were overlapped with those of motion artifact signals as well as added by another frequency component different from those of the original PPG (see page 1599, second paragraph, Lee);; the signal reconstruction function 60 reconstructs the signal by convolving the estimated symbols {I(n)} with the signal elements (col. 11, lines 10-13, see Lester).  
	However, Lee in view of Lester does not explicitly disclose by: convolving the reference signal with a state vector estimate or a tap weight estimate of the fixed lag Kalman smoother; and generating the estimate of the source noise component based on the convolution of the reference signal with the state vector estimate or the tap weight estimate.
	Akopian teaches clock system and corresponding method for providing a clock time accounting for systematic error (see Title) in which the clock phase and fractional frequency are the clock measurements z (which are related to the state vector x' according to eq. (14) only in case of using a single-point solution to provide PVT solutions that serve as "measurements" for an ordinary Kalman filter, but are, in general, convolved with the other measurements, as explained above), see Fig. 2, col. 11, lines 37-43 see Akopian.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the clock system and corresponding method for providing a clock time accounting for systematic error taught by Akopian with the apparatus of Lee in view of Lester such that to obtain by: convolving the reference signal with a state vector estimate or a tap weight estimate of the fixed lag Kalman smoother; and generating the estimate of the source noise component based on the convolution of the reference signal with the state vector estimate or the tap weight estimate as claimed in order to provide the quality of post-processing in a ranging receiver is improved, and the accuracy of the positioning provided by the ranging receiver is thereby improved, as suggested by Akopian column 4, lines 17-20.
	
	Regarding claim 34,  this claim has similar limitations as Claim 28.  Therefore it is interpreted and rejected under for the reasons set forth in the rejection of Claim 28.

	Regarding claim 37, Lee teaches a method (In this study, we propose a fixed-interval Kalman smoother technique for the purpose of improving the elimination of motion artifact from PPG signals. We compare our proposed method with other adaptive filtering techniques, such as the NLMS filter, RLS filter and conventional Kalman filter, by applying the algorithms to simulations and to real experimental
data, page 1586, fourth paragraph, see Lee), comprising: 
		receiving (via finger sensor module, page 1596, first paragraph, see Lee), from a first sensor (finger sensor) and processed (see Figs. 5, 6, page 1596, first paragraph, see Lee), the sensed signal including a source signal component (PPG signal) including photoplethysmographic information (A photoplethysmography (PPG) signal provides a useful cardiovascular and respiratory information, page 1586, first paragraph, see Lee) and a source noise component (motion artifact-corrupted PPG signal (thin solid line), see Fig. 6, page 1597, see Lee); 
		receiving, from a second sensor (with their fingers inserted in the ring of PPG sensors, see Figs. 5, 6, page 1596, first paragraph, see Lee) and processed (the reference PPG signal (dotted line) see Fig. 6, page 1597, see Lee), the reference signal including accelerometer information (accelerometer signal, page 1591, last paragraph; three-axis accelerometer, Fig. 5, page 1596, first paragraph, see Lee see Lee) correlated with the source noise component (motion artifact-corrupted PPG signal (thin solid line), see Fig. 6, page 1597, see Lee); 
		processing, (see adaptive FIR filter Fig. 1, page 1587, see Lee) configured as a fixed lag Kalman smoother (the following algorithms were formulated according to the adaptive noise cancellation scheme: NLMS, RLS, conventional Kalman filter and fixed-lag Kalman smoother, page 1586, last paragraph, see Lee) by:
		determining,  (see display in Fig. 6, see Lee) by adjusting (In addition, table 2 shows the optimal values of parameters for each method in order to obtain the maximal cross correlation between the reconstructed PPG signals and the original PPG signal, page 1591, second paragraph) the sensed signal (see Figs. 5, 6, see Lee) to account for the estimate of the source noise component (fixed-interval Kalman smoother, see Fig. 6, page 1597; we can have a little time lag from the time points of observations, the future observations can be used for the estimation of the state;  such estimators are called smoothers, page 1589, last-two paragraph, see Lee); and 
		tuning (adjustment, page 1588, first paragraph),  (the state noise covariance matrix (Qk) can be simplified and the measurement noise variance can be set to 1 since it is known that only the ratio (noise variance) / (state noise covariance matrix) influences the estimates; additionally, the optimal parameters of algorithms were selected specific to each data to obtain the best estimates, see page 1589, second paragraph, see Lee; using normalization, see page 1588, first paragraph, Lee).
	Lee teaches a process (see page 1588, first paragraph, Lee). However, Lee does not explicitly disclose a process being a processor.
	Lester teaches automatic simulcast alignment (see Title) in the operation of the Complex Fast Kalman Algorithm block 78, as described above, has been found to exhibit divergence when implemented with single precision floating point arithmetic using 23 bit mantissa. In practice the DFE 70 is implemented in a digital signal processor with at most single precision floating point arithmetic (see Fig. 7, col. 15, lines 21-27, see Lester).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the automatic simulcast alignment taught by Lester with the apparatus of Lee such that to obtain a process being a processor as claimed in order to provide improved bit error rate (BER) performance or provides for a same BER performance but with a lower SNR, as suggested by Lester in column 22, lines 35-37.
	Lee in view of Lester further teaches (fixed-interval Kalman smoother, see Fig. 6, page 1597; we can have a little time lag from the time points of observations, the future observations can be used for the estimation of the state; such estimators are called smoothers, page 1589, last-two paragraph, see Lee); such situations are mainly the cases in which the frequencies (1 Hz or 2 Hz) of the original PPG were overlapped with those of motion artifact signals as well as added by another frequency component different from those of the original PPG (see page 1599, second paragraph, Lee); the signal reconstruction function 60 reconstructs the signal by convolving the estimated symbols {I(n)} with the signal elements (col. 11, lines 10-13, see Lester).
	However, Lee in view of Lester does not explicitly disclose by: convolving the reference signal with a state vector estimate or a tap weight estimate of the fixed lag Kalman smoother; and generating the estimate of the source noise component based on the convolution of the reference signal with the state vector estimate or the tap weight estimate.
	Akopian teaches clock system and corresponding method for providing a clock time accounting for systematic error (see Title) in which the clock phase and fractional frequency are the clock measurements z (which are related to the state vector x' according to eq. (14) only in case of using a single-point solution to provide PVT solutions that serve as "measurements" for an ordinary Kalman filter, but are, in general, convolved with the other measurements, as explained above), see Fig. 2, col. 11, lines 37-43 see Akopian.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the clock system and corresponding method for providing a clock time accounting for systematic error taught by Akopian with the apparatus of Lee in view of Lester such that to obtain by: convolving the reference signal with a state vector estimate or a tap weight estimate of the fixed lag Kalman smoother; and generating the estimate of the source noise component based on the convolution of the reference signal with the state vector estimate or the tap weight estimate as claimed in order to provide the quality of post-processing in a ranging receiver is improved, and the accuracy of the positioning provided by the ranging receiver is thereby improved, as suggested by Akopian column 4, lines 17-20.
	
	Regarding claim 38, Lee in view of Lester in view of Akopian teaches the method of claim 3.  Lee in view of Lester in view of Akopian, as modified teaches comprising introducing a delay of half an order of the fixed lag Kalman smoother (see one delay tap Z-1 in Figs. 10b, 10c and two delay taps in Fig. 10a of Lester) between the output signal (An error generating node 82 subtracts the detector 26 input signal from the output signal and generates an error signal that is provided to both the Complex Fast Kalman Algorithm block 78 and also to a Delay Spread Estimator 84 (see Fig. 7, col. 13, lines 2-8, see Lester)) and the reference signal (the reference PPG signal (dotted line) see Fig. 6, page 1597, see Lee); An error generating node 82 subtracts the detector 26 input signal from the output signal and generates an error signal that is provided to both the Complex Fast Kalman Algorithm block 78 and also to a Delay Spread Estimator 84 (see Fig. 7, col. 13, lines 2-8, see Lester).  The lattice predictor portion is comprised of (M=N1-N2) scalar stages 92 (FIG. 10c) followed by (N.sub.2 -1) two-dimensional stages 94 (FIG. 10b), col. 18, lines 22-25, see Lester) including one delay tap (see one delay tap Z-1 in Figs. 10b, 10c and two delay taps in Fig. 10a of Lester)).

	Regarding claim 39, Lee in view of Lester in view of Akopian teaches the apparatus of claim 37.  Lee in view of Lester in view of Akopian, as modified, teaches wherein the processor is further configured to tune, based on the output signal, at least one of: a state noise covariance of the fixed lag Kalman smoother (the state noise covariance matrix Qk, see page 1589, second paragraph, see Lee); an oblivion coefficient of fixed lag Kalman smoother; or the order of the fixed lag Kalman smoother (see six different FIR filter tap orders 8, 16, 24, 32, 40 and 48 in Fig. 3 of Lee).

Response to Arguments


21.	Applicant's arguments with respect to claims 20-21, and 24-39 have been considered but are moot in view of the new grounds of rejection.  

Regarding the Double Patenting rejections, the Double Patenting rejections being maintained because applicant has not filed a TD to overcome the ODP rejection set forth in the previous office action”.

	It is noted that, as presented above in the Office action, Lee in view of Lester teaches accelerometer information (accelerometer signal, page 1591, last paragraph; three-axis accelerometer, Fig. 5, page 1596, first paragraph, see Lee see Lee); and including photoplethysmographic information (A photoplethysmography (PPG) signal provides a useful cardiovascular and respiratory information, page 1586, first paragraph, see Lee); N/2 order (see two delay taps in Fig. 10a of Lester and one delay tap Z-1 in Figs. 10b, 10c); two-dimensional stages 94 (FIG. 10a) modifying the two tap delay Z-1- (i.e., even number order) in Fig. 10a (col. 18, lines 22-25, see Lester). 

	Applicant’s argument regarding claim 37 on page 10 and page 11 that the previously cited prior art references fails to teach to teach or suggest a source signal component including photoplethysmographic information and the reference signal including accelerometer correlated with the source noise component.  Examiner respectfully disagrees since a presented in the Office action, Lee in view of Lester in view of Akopian teaches a source signal component (PPG signal) including photoplethysmographic information (A photoplethysmography (PPG) signal provides a useful cardiovascular and respiratory information, page 1586, first paragraph, see Lee) and a source noise component (motion artifact-corrupted PPG signal (thin solid line), see Fig. 6, page 1597, see Lee); and the reference signal including accelerometer information (accelerometer signal, page 1591, last paragraph; three-axis accelerometer, Fig. 5, page 1596, first paragraph, see Lee see Lee) correlated with the source noise component (motion artifact-corrupted PPG signal (thin solid line), see Fig. 6, page 1597, see Lee). Thus Lee in view of Lester in view of Akopian teaches all claimed limitations.

Allowable Subject Matter

22. 	Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if overcome the nonstatutory double patenting rejection set forth in this Office action. 

23. 	Claim 33 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if overcome the nonstatutory double patenting rejection set forth in this Office action. 
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CON P TRAN whose telephone number is (571) 272-7532. The examiner can normally be reached on M-F (08:30 AM- 05:00 PM) ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN C. CHIN, can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.





/C.P.T/Examiner, Art Unit 2654 

/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654